Order filed December 22, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00655-CV
                                 ___________
                    SHAZIA HAMEED GADDI, Appellant
                                        V.
                       CITY OF TEXAS CITY, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 320840010


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 10th District Court informed this court that appellant had not requested the
reporter’s record be prepared and the trial court had not ordered that the record be
prepared. On October 5, 2020, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of the
request for the reporter’s record as well as payment for the record or indigency..
See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                 PER CURIAM



Panel Consists of Chief Justice Frost and Justices Jewell and Poissant.




                                           2